DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-17, and Species A, shown in FIGs. 1A-8, in the reply filed on 10 November 2022, is acknowledged. As directed by the amendment, claims 18-20 have been cancelled. Claims 1-17 currently stand pending. 

Priority
The priority date is 22 November 2019. 

Claim Objections
Claims 5, 11, and 16 are objected to because of the following informalities: improper language.  Appropriate correction is required. The following amendments are suggested: 
Claim 5: “the outer surface of the insertion portion have complementary” 
Claim 11: “the group consisting of” 
Claim 16: “complementary”





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5, 8, and 15-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to claim 3, the limitation “wherein the mounting formation includes a protrusion extending outwardly from the body along a radial direction perpendicular to the central axis” renders the claims indefinite, as it is unclear how the mounting formation can include a protrusion extending outwardly from the body, when the body defines the mounting formation, i.e. the mounting formation is part of the body, so that the protrusion, as part of the mounting formation, would be extending outwardly from part of itself (the body). For examination purposes, the limitation will be interpreted as “wherein the mounting formation includes a protrusion extending outwardly from the insertion portion along a radial direction perpendicular to the central axis”. 
As to claim 4, the limitation “the insertion formation” lacks proper antecedent basis. For examination purposes, the limitation will be interpreted as “the insertion portion.” 
As to claim 8, the limitation “the outer surface” lacks proper antecedent basis. For examination purposes, the limitation will be interpreted as “an outer surface of the lip.” 
As to claim 15, the limitation “the access tube” lacks proper antecedent basis. For examination purposes, the limitation will be interpreted as “the tubular body.” 
As to claim 17, the limitation “wherein the insertion portion defines at least one access surface that is configured to be opposed to an inner surface of the tubular body so as to define an access opening between the control member and the channel” renders the claim indefinite, as it is unclear how an access opening can be between the control member and the channel when the channel is negative space and the insertion portion of the control member is in the channel. For examination purposes, the limitation will be interpreted as “wherein the insertion portion defines at least one access surface that is configured to be opposed to an inner surface of the tubular body so as to define an access opening between the control member and the tubular body.” 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-11 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 9 and 10 recite “The surgical access system” of the previous claim, which fails to further limit the subject matter of the claim upon which they depend, which recites “A control member.” Although claim 11 properly recites “The surgical access system of claim 10,” amendment to claim 10 to resolve the above rejection would require corresponding amendment to claim 11, i.e. “The control member” of the previous claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10, and 12-17 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. US 7,198,598 to Smith et al. (hereinafter, “Smith”). 
As to claim 1, Smith discloses a control member (170) for mounting to an end of an access tube (20), shown in FIGs. 13-14, comprising a body defining a proximal end (top end in FIG. 14) and a distal end (bottom end in FIG. 14) spaced from each other along a central axis (central axis of and through bore 180 and bore through cannula 190) and a bore (coextending bore 180 through 178 and bore through cannula 190, col. 17 / ll. 27-32) extending from the proximal end to the distal end along the central axis and configured to receive instrumentation (fiber optic light cable), the body further defining a handle portion (proximal portion of body, including 178 and 183) extending to the proximal end and a mounting formation (distal portion of body, including cannula 190 and body 171 including 172 and 176) extending to the distal end (part 190 extends to the distal end), the mounting formation including an insertion portion (190) insertable within the access tube, shown in FIG. 13; and a lip (171) opposed to the insertion portion so as to define a receptacle (space between facing surfaces of 190 and 172/176) therebetween, wherein the receptacle is configured to receive an end portion of the access tube, shown in FIG. 13. 
As to claim 2, Smith discloses the control member of claim 1, wherein the bore is centrally located within the body (where the central axis defines the center), and the central axis extends centrally through the bore (as defined above). 
As to claim 3, Smith discloses the control member of claim 1, wherein the mounting formation includes a protrusion (part of 178 extending outwardly from 180/190 toward 176) extending outwardly from the body (since the body includes the mounting formation and the mounting formation includes the insertion portion 190, away from which the protrusion extends outwardly) along a radial direction perpendicular to the central axis, and the lip (171) extends distally from the protrusion, shown in FIG. 14, the lip defining an inner lip surface (175 and inner surface of 176) that faces the insertion portion (190) (col. 16 / ll. 53-56), shown in FIG. 14. 
As to claim 4, Smith discloses the control member of claim 3, wherein the insertion portion (190) defines an outer surface (outer circumferential surface of 190) that faces the inner lip surface, and the receptacle is defined between the inner lip surface and the outer surface of the insertion formation along the radial direction. 
As to claim 5, Smith discloses the control member of claim 4, wherein the inner lip surface and the outer surface have complimentary arcuate shapes (the inner lip surface is concave and the outer surface is convex) such that the receptacle is at least semi-annular (at least between 190 and 176). 
As to claim 6, Smith discloses the control member of claim 1, wherein the lip extends circumferentially less than a full revolution about the central axis so as to define at least a portion of an access surface that is configured to at least partially define an opening into the access tube when the insertion portion resides within the access tube (as shown in the annotated FIG. 13, the sides of the lip, at 176, define at least a portion of an access surface comprising the open sides of 176 and the adjacent side of 190 facing the open area of the access tube when assembled; the sides of 176 are fully capable of partially defining the opening into the access tube if the access tube does not extend proximally the full length of the sides 176, i.e. the access tube may be surrounded only by the clamp part 172; the lip, from end to end/dotted line to dotted line, extends about 180 degrees about the central axis through the bore 180, as shown by the dashed line through the central axis in the annotated figure). 

    PNG
    media_image1.png
    766
    389
    media_image1.png
    Greyscale

Smith, Figure 13, annotated
As to claim 7, Smith discloses the control member of claim 6, wherein the lip defines an opening angle about the central axis, the opening angle defines a remainder of the full revolution, and the opening angle is in a range of about 20 degrees to about 180 degrees (as shown in the annotated figure, the lip extends about 180 degrees about the central axis, and the opening angle therefore is about 180 degrees, or the remainder of the full revolution, at least at points adjacent to the sides of 176, which are fully capable of partially defining the opening into the access tube if the access tube does not extend proximally the full length of the sides 176). 
As to claim 8, Smith discloses the control member of claim 6, wherein the insertion portion defines another portion of the access surface (adjacent side of 190 facing the open area of the access tube when assembled), and the another portion of the access surface is radially inwardly offset from the outer surface (of the lip). 
As to claim 10, Smith discloses the surgical access system of claim 1, wherein the control member is constructed of a material that is radiolucent (polycarbonate, col. 19 / ll. 40-43). 
As to claim 12, Smith discloses a surgical access system, comprising a tubular body (20) having a distal end and a proximal end spaced from the distal end in a proximal direction, the tubular body defining a channel (25) extending from the proximal end to the distal end in a distal direction opposite the proximal direction, shown in FIG. 13; and a control member (170) having a first end and a second end opposite one another, the control member defining a handle portion (proximal portion of body, including 178 and 183) at the first end and a mounting formation (distal portion of body, including cannula 190 and body 171 including 172 and 176) at the second end, wherein the mounting formation is configured to mount to the proximal end of the tubular body, shown in FIG. 13, the mounting formation including an insertion portion (190) that is configured to reside within the channel when the control member is mounted to the tubular body, shown in FIG. 13; and a lip (171) opposed to the insertion portion so as to define a receptacle (space between facing surfaces of 190 and 172/176) therebetween, wherein the receptacle is configured to receive the proximal end of the tubular body such that the mounting formation interlocks with the tubular body and the handle portion extends from the proximal end of the tubular body in the proximal direction (col. 16 / ll. 48 – col. 17 / ll. 13). 
As to claim 13, Smith discloses the surgical access system of claim 12, wherein the control member defines a body that defines a central bore (coextending bore 180 through 178 and bore through cannula 190, col. 17 / ll. 27-32) extending from the first end to the second end of the control member along a central axis (central axis of and through bore 180 and bore through cannula 190). 
As to claim 14, Smith discloses the surgical access system of claim 13, wherein the central axis is unobstructed from the first end of the control member to the distal end of the tubular body when the control member is mounted to the proximal end of the tubular body (since the central axis, of and through bore 180 and bore through cannula 190, extends unobstructed from the first end of the control member to the second end of the control member, which is past the distal end of the tubular body, shown in FIG. 15), wherein the central bore is configured to receive instrumentation (fiber optic light cable) for use in connection with the surgical access system. 
As to claim 15, Smith discloses the surgical access system of claim 13, further comprising an instrument (fiber optic light cable) elongate in the distal direction, wherein the instrument is insertable through the central bore and through the channel at least to the distal end of the access tube (the instrument, received in the central bore, is fully capable of being insertable through the central bore and through the channel since the central bore is in the channel and since the central bore is unobstructed from the first end of the control member to the second end of the control member, which is past the distal end of the tubular body). 
As to claim 16, Smith discloses the surgical access system of claim 15, wherein the instrument has an outer diameter that is complimentary with an inner diameter of the central bore such that the central bore substantially aligns a trajectory of the instrument along the central axis when the instrument resides in the central bore (under broadest reasonable interpretation, the outer diameter of the instrument is complementary with the inner diameter of the central bore because the instrument is received in the central bore, and the central bore substantially aligns the instrument trajectory along the central axis at least more than if the instrument were not in the central bore). 
As to claim 17, Smith discloses the surgical access system of claim 12, wherein the insertion portion (190) defines at least one access surface (side of 190 facing the open area of the tubular body when assembled) that is configured to be opposed to an inner surface of the tubular body so as to define an access opening between the control member and the channel, shown in FIG. 13, wherein instrumentation can extend through the access opening and into the channel while the control member is mounted to the tubular body. 

Claims 1-5, 9, 12, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent Application Publication No. US 2005/0137609 to Guiraudon. 
As to claim 1, Guiraudon discloses a control member (61, 63) for mounting to an end of an access tube (14; provides access for instrument 42) (¶88), shown in FIG. 18, comprising a body defining a proximal end and a distal end spaced from each other along a central axis (central axis, along which 42 is inserted in FIG. 18) and a bore (through 63 and 61) extending from the proximal end to the distal end along the central axis and configured to receive instrumentation (42), the body further defining a handle portion (63) extending to the proximal end and a mounting formation (61) extending to the distal end, the mounting formation including an insertion portion (portion of 61 inside 14) insertable within the access tube; and a lip (portion of 61 outside 14) opposed to the insertion portion so as to define a receptacle therebetween (that receives 14), wherein the receptacle is configured to receive an end portion of the access tube, shown in FIG. 18. 
As to claim 2, Guiraudon discloses the control member of claim 1, wherein the bore is centrally located within the body, and the central axis extends centrally through the bore. 
As to claim 3, Guiraudon discloses the control member of claim 1, wherein the mounting formation includes a protrusion (portion of 61 extending between insertion portion and lip) extending outwardly from the body along a radial direction perpendicular to the central axis, and the lip extends distally from the protrusion, the lip defining an inner lip surface (surface of 61 that abuts outside of access tube) that faces the insertion portion. 
As to claim 4, Guiraudon discloses the control member of claim 3, wherein the insertion portion defines an outer surface (surface of 61 that abuts inside of access tube) that faces the inner lip surface, and the receptacle is defined between the inner lip surface and the outer surface of the insertion formation along the radial direction, shown in FIG. 18. 
As to claim 5, Guiraudon discloses the control member of claim 4, wherein the inner lip surface and the outer surface have complimentary arcuate shapes (concave and convex) such that the receptacle is at least semi-annular. 
As to claim 9, Guiraudon discloses the surgical access system of claim 1, wherein the handle portion (63) has a circular cross-sectional shape in a radial direction perpendicular to the central axis, and the handle portion defines grip-enhancing formations (internal O-rings in the handle portion 63, shown in FIG. 18, enhance the grip on the instrumentation 42). 
As to claim 12, Guiraudon discloses a surgical access system, shown in FIG. 18, comprising a tubular body (14) having a distal end and a proximal end spaced from the distal end in a proximal direction, the tubular body defining a channel (through center of 14, and through valve 58 when open) extending from the proximal end to the distal end in a distal direction opposite the proximal direction; and a control member (61, 63) having a first end and a second end opposite one another, the control member defining a handle portion (63) at the first end and a mounting formation (61) at the second end, wherein the mounting formation is configured to mount to the proximal end of the tubular body, shown in FIG. 18, the mounting formation including an insertion portion (portion of 61 inside 14) that is configured to reside within the channel when the control member is mounted to the tubular body; and a lip (portion of 61 outside 14) opposed to the insertion portion so as to define a receptacle therebetween (that receives 14), wherein the receptacle is configured to receive the proximal end of the tubular body such that the mounting formation interlocks with the tubular body and the handle portion extends from the proximal end of the tubular body in the proximal direction, shown in FIG. 18. 
As to claim 13, Guiraudon discloses the surgical access system of claim 12, wherein the control member defines a body that defines a central bore (through 63 and 61) extending from the first end to the second end of the control member along a central axis (central axis, along which 42 is inserted in FIG. 18). 
As to claim 15, Guiraudon discloses the surgical access system of claim 13, further comprising an instrument (42) elongate in the distal direction, shown in FIG. 18, wherein the instrument is insertable through the central bore and through the channel at least to the distal end of the access tube (¶87). 
As to claim 16, Guiraudon discloses the surgical access system of claim 15, wherein the instrument has an outer diameter that is complimentary with an inner diameter of the central bore such that the central bore substantially aligns a trajectory of the instrument along the central axis when the instrument resides in the central bore, shown in FIG. 18. 

Claims 1-4 and 6-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent Application Publication No. US 2019/0209154 to Richter et al. (hereinafter, “Richter”). 
As to claim 1, Richter discloses a control member (200) for mounting to an end of an access tube (100), shown in FIGs. 120-125, comprising a body defining a proximal end and a distal end spaced from each other along a central axis and a bore (204) extending from the proximal end to the distal end along the central axis and configured to receive instrumentation (¶437), the body further defining a handle portion (206) extending to the proximal end and a mounting formation (300, 302, 200d) extending to the distal end, shown in FIG. 120, the mounting formation including an insertion portion (200d) insertable within the access tube (¶438), shown in FIG. 124; and a lip (302) opposed to the insertion portion so as to define a receptacle therebetween (for receiving proximal end of access tube, FIG. 124) (¶440), wherein the receptacle is configured to receive an end portion of the access tube, shown in FIG. 124. 
As to claim 2, Richter discloses the control member of claim 1, wherein the bore is centrally located within the body, and the central axis extends centrally through the bore. 
As to claim 3, Richter discloses the control member of claim 1, wherein the mounting formation includes a protrusion (300) extending outwardly from the body along a radial direction perpendicular to the central axis, and the lip (302) extends distally from the protrusion, shown in FIGs. 120 and 124, the lip defining an inner lip surface (portion of outer circumferential surface of 302 adjacent to and facing 200d) that faces the insertion portion. 
As to claim 4, Richter discloses the control member of claim 3, wherein the insertion portion (200d) defines an outer surface (portion of outer circumferential surface of 200d adjacent to and facing 302) that faces the inner lip surface, and the receptacle is defined between the inner lip surface and the outer surface of the insertion formation along the radial direction. 
As to claim 6, Richter discloses the control member of claim 1, wherein the lip extends circumferentially less than a full revolution about the central axis so as to define at least a portion of an access surface (in an interpretation where the lip comprises 302 and 300, the access surface is formed by the end faces of 300 and 302 shown in FIG. 120 at the ends of the circumferential extent of the lip) that is configured to at least partially define an opening into the access tube when the insertion portion resides within the access tube (¶440), shown in FIG. 122. 
As to claim 7, Richter discloses the control member of claim 6, wherein the lip defines an opening angle about the central axis, the opening angle defines a remainder of the full revolution, and the opening angle is in a range of about 20 degrees to about 180 degrees, shown in FIG. 120. 
As to claim 8, Richter discloses the control member of claim 6, wherein the insertion portion defines another portion of the access surface (portion of insertion portion 200d between end faces of 300 and 302 shown in FIG. 120), and the another portion of the access surface is radially inwardly offset from the outer surface (of the lip). 
As to claim 9, Richter discloses the surgical access system of claim 1, wherein the handle portion has a circular cross-sectional shape in a radial direction perpendicular to the central axis (at least at proximal and distal ends of the handle portion), and the handle portion defines grip-enhancing formations (¶439), shown in FIG. 120. 
As to claim 10, Richter discloses the surgical access system of claim 1, wherein the control member is constructed of a material that is radiolucent (¶445). 
As to claim 11, Richter discloses the surgical access system of claim 10, wherein the material is selected from the group comprising PEEK, polyphenylsulfone, PEI, aluminum, and polysulfone (PEEK, ¶445). 
As to claim 12, Richter discloses a surgical access system, comprising a tubular body (100) having a distal end and a proximal end spaced from the distal end in a proximal direction, the tubular body defining a channel extending from the proximal end to the distal end in a distal direction opposite the proximal direction, shown in FIG. 124; and a control member (200) having a first end and a second end opposite one another, the control member defining a handle portion (206) at the first end and a mounting formation (300, 302, 200d) at the second end, wherein the mounting formation is configured to mount to the proximal end of the tubular body, shown in FIG. 124, the mounting formation including an insertion portion (200d) that is configured to reside within the channel when the control member is mounted to the tubular body (¶438); and a lip (302) opposed to the insertion portion so as to define a receptacle therebetween (for receiving proximal end of tubular body, FIG. 124) (¶440), wherein the receptacle is configured to receive the proximal end of the tubular body such that the mounting formation interlocks with the tubular body and the handle portion extends from the proximal end of the tubular body in the proximal direction, shown in FIG. 124. 
As to claim 13, Richter discloses the surgical access system of claim 12, wherein the control member defines a body that defines a central bore (204) extending from the first end to the second end of the control member along a central axis (¶437). 
As to claim 14, Richter discloses the surgical access system of claim 13, wherein the central axis is unobstructed from the first end of the control member to the distal end of the tubular body when the control member is mounted to the proximal end of the tubular body, shown in FIG. 124, wherein the central bore is configured to receive instrumentation (700) for use in connection with the surgical access system. 
As to claim 15, Richter discloses the surgical access system of claim 13, further comprising an instrument (700) elongate in the distal direction, wherein the instrument is insertable through the central bore and through the channel at least to the distal end of the access tube (¶442), shown in FIG. 124. 
As to claim 16, Richter discloses the surgical access system of claim 15, wherein the instrument has an outer diameter that is complimentary with an inner diameter of the central bore such that the central bore substantially aligns a trajectory of the instrument along the central axis when the instrument resides in the central bore (under broadest reasonable interpretation, the outer diameter of the instrument is complementary with the inner diameter of the central bore because the instrument is received in the central bore, and the central bore substantially aligns the instrument trajectory along the central axis at least more than if the instrument were not in the central bore). 
As to claim 17, Richter discloses the surgical access system of claim 12, wherein the insertion portion defines at least one access surface (portion of insertion portion 200d between end faces of 300 and 302 shown in FIG. 120) that is configured to be opposed to an inner surface of the tubular body so as to define an access opening between the control member and the channel, wherein instrumentation can extend through the access opening and into the channel while the control member is mounted to the tubular body (¶440), shown in FIG. 122. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of U.S. Patent No. US 9,615,818 to Baudouin et al. (hereinafter, “Baudouin”).
As to claim 11, Smith discloses the claimed invention except for wherein the material is selected from the group comprising PEEK, polyphenylsulfone, PEI, aluminum, and polysulfone. 
Baudouin teaches that an access device, in the same field of endeavor, can be constructed of a material such as polycarbonate or PEEK (col. 13 / ll. 47-63). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the control member of Smith of a material such as PEEK, since Smith contemplates that the material is a moldable plastic such as polycarbonate, and Baudouin teaches that either polycarbonate or PEEK are suitable plastics for spinal surgical techniques because they are moldable and biocompatible, and the simple substitution of one known element for another to obtain predictable results is within the ordinary skill in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
U.S. Patent No. US 8,998,807 to Fiorella discloses a mounting formation 18 comprising a lip, shown in FIG. 1. 
U.S. Patent No. US 9,867,605 to Adams discloses a control member 356 insertable into an access tube 204, shown in FIG. 6, where the control member comprises a lip 364 and insertion portion 356 that extend circumferentially less than a full revolution about a central axis to form an opening at 360 between the insertion portion and the access tube. 
U.S. Patent Application Publication No. US 2007/0038033 to Jones et al. discloses a control member 1070 comprising a body with a central bore that mounts to an access tube 1024 using a mounting formation 1080, shown in FIGs. 10A-10C. 
U.S. Patent Application Publication No. US 2018/0008253 to Thommen et al. discloses a control member 51 insertable into an access tube 1, shown in FIGs. 15A-16, the control member comprising an insertion portion insertable within the access tube and a lip opposed to the insertion portion to capture the access tube in a receptacle therebetween. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775